Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2. 	 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2022 has been entered.
•	Currently, claims 1, 3-4, 6-13, 20, 23, 27-28, 31, 34-36 and 41 are pending in the instant application, and they are under the examination. Claim 41 is new claim.
Nucleotide and/or Amino Acid Sequence Disclosures
3.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Figure 5, discloses nucleic acid sequences, however, the sequences are not identified with proper sequence identifiers; and the application does not contain a sequence listing and necessary related statements. 
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF of the “Sequence Listing.”.
Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure; together with 
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(a)(2);
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.821(a)(4); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(a)(3).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
If the "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, applicant must also provide:
A CRF in accordance with 37 CFR 1.821(e)(1) or 1.821(e)(2) as required by 1.825(a)(5); and
A statement according to item 2) a) or b) above.

Claim Rejections - 35 USC § 112 (a) New Matter
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 23 recites “The method of claim 1, wherein said channel has a height of at least 10 micrometers”.
	The specification discloses the channel having different height, for example, said channel has a height of equal to or less than 25 µm (para 0007) and the channel height can be less than or equal to 10 µm or 5 µ or 20 µm etc. (see para 0089).
However, the specification does not disclose said channel has any minimum height or a minimum height of 10 µm.  The recitation of “at least 10 µm” is a lower limit for the height of the channel and does not provide an upper limit to the height of the channel such that the channel could be 100000 µm which is not described in the specification.  The specification that describes channels of less than or equal to 10 µm is not support for at least 10um.  
Thus, the specification lacks adequate support for this limitation. The specification does not teach nor inherently suggest nor imply using the channel that has a height of at least 10 µm. In addition, no basis for this limitation is identified in the paper files with the amendment on 01/25/2022. Accordingly, this is a new matter. (MPEP 2163.04 and MPEP 2163.07)
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 3, 6-9, 23, 27-28, 31 and 34-36 are rejected under 35 U.S.C. 102(a)(1) s being anticipated by Wada (Wada et al. Pub. No.: US 2005/0170362, Publication Date of 04 August 2005).
With regard to claims 1, 3 and 31, Wada teaches methods to concentrate
an analyte of interest with high concentration and to detect the analyte with high sensitivity in a sample via contacting the analyte in the sample with an affinity molecule bond to a charged carrier molecule (e.g. DNA); and performing the method in a microfluidic device (see abstract, para 0002, para 0013). Wada teaches performing isotachophoresis (ITP), a method for concentrating an analyte in a sample a channel of a microfluidic device before applying the sample to a separation region of the
device where a migration shift assay occurs (see Example 2-3, para 002, 0013-0014, 0039-0041, 0076-0077, 0112, 0230-0237, 0246, 0168-0169, 0197-0198, and 0200, abstract, Figure 9-11). Wada also teaches using different type of samples and analytes (e.g. nucleic acid, bacteria) in the method (para 0062-0064, para 0086) (Limitation of claim 31).
	
Wada teaches that the microfluidic device comprises channels and the microfluidic devices are fabricated as an aggregate of substrate layers (see para 0115-0116). Wada teaches that the interior portion of the device defines the channels and chambers of the device and using silicon substrate material for the bottom portion of the device by microfabrication (para 0116). Wada teaches the surface of channel comprises a silicon substrate that comprising an insulating layer (e.g. silicon oxide) over the surface of silicon substrate (see para 0116). 
With regard to claims 6-8, 23 and 28, Wada teaches the microfluidic device containing at least one fluidic component (e.g. channel or well) having at least one cross-section dimension (e.g. width, depth, height, diameter or the like) that is between about 0.1 µ and about 500 µm (para 0115). Wada also teaches that “stacking channel segments of the invention can be any size including microscale channels having a dimension, such as width or depth, having width or depth, ranging from about 500 um to about 0.1 um, or from about 100 um to about 1 µm, or about 10 µm (see para 201), indicating an array of microwells (Limitation of claims 6-8). Above teachings of Wada indicate the surface comprises at least one microwell; and the channel has a height of at least 10 µm, and wide less than 2000 µm (Limitations of claims 23 and 28) (See MPEP 2131.03 Anticipation of Ranges). 
With regard to claim 27, Wada teaches using microscale channel to concentrate the analyte in ITP that do not show comprising a constriction or tapered section (see Figure 8-9, para 0201-202).
With regard to claims 9, 34 and 36, Wada teaches having probes are coupled to said surface in the method, performing binding assay and detecting the analyte. For example, Wada teaches contacting a sample solution with charged polymer (e.g. nucleic acid probe) can be attached to a solid support (e.g. beads, glass) for easy separation of charged polymer from the sample (see para 0058). Wada teaches that affinity molecule can have a specific affinity for ligands (e.g. ligands to conjugated to nucleic acid) and is capable of binding to objective substance based on nucleotide chain-nucleotide chain interaction (para 0066). Wada teaches contacting the sample analyte (e.g. nucleic acid, antigen) with the affinity molecule to form a complex of analyte and affinity molecule bound to charged carrier molecule (e.g. a charged polymer such as DNA or RNA) (para 0064, 0074, 0079-0080, para 0094, para 0171-0174). Wada further teaches performing binding the analyte to the affinity molecules, and detecting the analyte that are conducted in less than about 60 minutes (e.g. 53 seconds, see Figure 4; 300 sec in Figure 12 A-B) (see para 0140-0144, para 200-201, para 0227-234, Figure 4, Figure 12).
With regard to claim 35, Wada teaches a method of detecting an analyte (e.g. nucleic acid) of interest comprising a series of method steps including concentrating the analyte in a sample using a concentration channel in a microfluidic device and detecting the presence or the amount of analyte in the sample (see para 0030, 0062-0064, para 0086, para 0077, para 0217-0218, Example 2 para 0230-0237, Example 3 para 0238-0250).


8.	Claims 1, 3- 4, 6-9, 20, 23, 27-28, 31, and 34-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han (Han et al. Patent No.: US 8,105,471 B1, date of patent on January 31, 2012 from IDS).
With regard to claims 1, 3, 31 and 35, Han teaches a method of performing isotachophoresis to separate/transport molecules (e.g. nucleic acid) in nanochannel devices that are integrated with detection systems (col 1 line 45 through col 2 line 2, col 9 line 26-39, Example 4 col 29-30, claims 44, 52 and 62, col 10 line 4-15). 
Han teaches providing a sample comprising an analyte to perform ITP (see claim 52 and 62, col 7 line 50-62, Example 4 col 31 line 15-23). Han further teaches a schematic diagram of a nanochannel (Col 7 line 50-67 to col 8 line 1-7, Figure 16 A, Figure 10), indicating substrate and the channels. Han teaches the device comprising at least one portion of one wall of the nanochannel (i.e. surface of the channel) that is multilayered with one or layers of materials (e.g. silicon or silicon oxide) that is electrically conducting (see col 2 line 8-16; col 7 line 50-62, Figure 10; claims 1-2 and 31, col 9 line 40-64). Han teaches using a thick layer of silicon oxide that can be generated on a silicon substrate (col 9 line 58-60, col 8 line 43-47). 
With regard to claim 4, Han teaches the method of generating silicon oxide layer on a silicon substrate to get a desired thickness (e.g. thin or thick) by varying the parameters (e.g. amount of oxidation or etching) (col 9 line 51-64). Han teaches using a layer (~ 100 nm) of silicon oxide in the device (col 23 line 24-27), indicating said insulating layer is at least about 250 nm thick (See MPEP 2131.03 Anticipation of Ranges)

	With regard to claims 6-8, Han teaches the device having arrays and networks of nanochannels and the nanochannels in the substrate are connected to microchannels having a larger width, depth or diameter (e.g. about 1 micron to about 300 microns) than nanochannels (see col 7 line 50-62, col 8 line 30-42, col 8 line 58-62), indicating the surface comprises at least one well that is a microwell comprising an array of microwells. 
	With regard to claims 9 and 34, Han teaches using DNA or RNA or oligonucleotide with surface and oligonucleotide probes to tune interactions of DNA, RNA or nucleic-acid binding proteins with the surface (col 21 line 5-16), indicating probes are coupled to the surface and having binding interaction of the analyte and the probe.
With regard to claim 20, Han teaches using range of ±100 voltage (col 16 line 8-10), indicating a voltage of equal to or less than about 800 volts.
With regard to claims 23 and 28, Han teaches using microchannels having width or depth about 1 µm to 300 µm in the method (col 8 line 30-42 and line 16-29), indicating the channel has a height of at least 10 µm and width of equal or less than 2000 µm. (See MPEP 2131.03 Anticipation of Ranges)
With regard to claim 27, Han teaches using channels in the device to transport the analyte in ITP that do not show comprising a constriction or tapered section (see Figure 16).
.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claims 1, 3-4, 6-10, 20, 23, 27-28, 31, 34-36 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Bercovici (Bercovici and Karsenty, WO 2015/079446 Al, publication date of June 4, 2015 from IDS), in view of Han (Han et al. Patent No.: US 8,105,471 B1, date of patent on January 31, 2012 from IDS).
With regard to claim 1, Bercovici teaches a method that comprises providing a sample comprising an analyte, and concentrating or transporting said analyte by isotachophoresis (ITP) in a channel, wherein a surface of said channel comprises a silicon substrate. For example, Bercovici teaches a method of accelerating a surface-based reaction comprising providing a sample comprising an analyte, and performing focusing the analyte by isotachophoresis (ITP) to an ITP focus zone (para 007, p 32 Claim 1). Bercovici teaches that the method comprises using microfluidic channel comprising at least one reaction surface that comprises one or more immobilized probes (para 007). Furthermore, Bercovici teaches the microfluidic channel is fabricated from a nonconductive substrate (para 015) and the nonconductive substrate is silicon (para 016 and claim 14). 
Additionally, Bercovici teaches that the analyte is selected from an amino acid molecule, a nucleic acid molecule, a metabolite, a food additive, a drug constituent, a toxin, a pathogen, a heavy metal, a virus, a single celled organism, and a hormone (para 12, claim 9) and the probes is selected from a nucleic acid molecule, peptide nucleic acid, peptide, protein or antibody (para 009, claim 3) (limitations of claim 31). 
Bercovici does not teach using silicon substrate that comprises an insulating layer over a surface of said silicon substrate, although Bercovici teaches that microfluidic channel is fabricated from a nonconductive substrate that is polydimethylsiloxane (PDMS), glass or silicon and the fabrication includes fabricated from two layers (para 015-016).
Han teaches performing a method of performing isotachophoresis on the molecules (e.g. nucleic acid) in a device comprising at least one portion of one wall of the nanochannel (i.e. surface of the channel) that is multilayered with electrically conducting silicon layer (col 2 line 8-16; col 7 line 50-62, Figure10; claims 1-2, 44, 52, and 62; col 1 line 45-60). Han further teaches a schematic diagram of a nanochannel (Col 7 line 50-67 to col 8 line 1-7, Figure 16 A, Figure 10), indicating substrate and the channels.  Han teaches the device Han teaches using a thick layer of silicon oxide that can be generated on a silicon substrate (col 9 line 58-60).
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the method of concentrating or transporting an analyte by ITP using the microfluidic channel, as taught by Bercovici, with the method of using silicon substrate and silicon oxide insulating layer in the channel, as taught by Han.  Both references teach performing ITP in the channel to analyze nucleic acid and having silicon substrate on a surface of the channel. Bercovici teaches generating the substrate of two layers in the channel. Bercovici does not teach regarding the characteristic of silicon substrate comprising an insulation layer over a surface of said silicon substrate. Han teaches the use of silicon substrate and generating a thick silicon oxide insulating layer over the silicon substrate to perform ITP. Thus, it would have been obvious to a person having ordinary skill in the art to have fabricated an additional layer of silicon oxide on a silicon substrate, as taught by Han in the method of using silicon layer substrate, as taught by Bercovici, in order to obtain the method that would provide the multi-layered microfluidic channel with silicon substrate and insulating layer over the silicon substrate. This combination would provide a non-conductive materials in performing ITP.
With regard to claim 3, Han teaches using the insulating layer that comprises silicon oxide (see col 9 line 40-64, col 16 line 9-13, col 4 line 8-14).
With regard to claim 4, Han teaches the method of generating silicon oxide layer on a silicon substrate to get a desired thickness (e.g. thin or thick) by varying the parameters (e.g. amount of oxidation or etching) (col 9 line 51-64). Han teaches using a layer (~ 100 nm) of silicon oxide in the device (col 23 line 24-27), indicating said insulating layer is at least about 250 nm thick (See MPEP 2131.03 Anticipation of Ranges)
With regard to claims 6-7, Bercovici teaches that at least one reaction surface in microfluidic channel comprises a groove (claim 12). The grooved reaction surface comprises a probe (para 15, claim 13). Bercovici further teaches that the grooved reaction site in the microfluidic channel has the dimension of: from 2 to 80 micrometers thick, from 5 to 500 micrometers long, and from 5 to 500 micrometers wide OR from 5 to 20 micrometers deep, from 10 to 200 micrometers long, and from 10 to 200 micrometers wide (para 46, claim 16). Bercovici teaches that the reaction surfaces are in the form of trenches or grooves formed for housing and maintaining paramagnetic beads carrying a probe for detecting a molecule (para 39). Thus, this indicates Bercovici teaches the surface comprises at least one well (i.e. groove) that is a microwell.
With regard to claim 8, Bercovici teaches that the reaction surfaces are in the form of trenches or grooves (para 39), indicating having an array of wells in the microfluidic channel. 
With regard to claim 9, Bercovici teaches the method that comprises using microfluidic channel comprising at least one reaction surface that comprises one or more immobilized probes (i.e. the probes are coupled to the surface) and the probes can be a nucleic acid molecule (para 007, 015 and 041). 
With regard to claim 10, Bercovici teaches having the probes on the surface in the microfluidic channel as indicated in Figure 4 C (para 23 and page 36), having a plurality of probes that are arranged systemically in an array. In addition, Bercovici further teaches having a plurality of probes to perform multiple reaction simultaneously and a finite segment of immobilized probes (para 010 and 064).
With regard to claim 20, Bercovici teaches that ITP is conducted at a voltage of equal to or less than about 800 volts. For example, Bercovici teaches performing ITP by applying 1000 V across the channel for one minute and then switched to 200 V, and allowed for two minutes for ITP interface to pass the reaction site (para 87).  Bercovici that the method and experimental setup can be applied to various forms or surface reactions, and may serve as the basis for highly genetic analysis and immunoassays (para 58), indicating optimizing or modulating the applied voltage (e.g. reducing the voltage) (para 58 and 31).
With regard to claim 23, Bercovici teaches that the channel has a height 100 nm to 1 mm (para 011, para 034) or using channel having a height of 20 µm (see para 068) or using the grooved reaction surface of 2 to 25 µm deep (see para 046). This teaching of Bercovici include using different height of channels/groove which are about 10 µm height or higher. Han also teaches using microchannels with different depth, for example, 1 µm to 300 µm in the method (col 8 line 30-42). 
With regard to claim 27, Bercovici teaches that the channel does not comprise a constriction or tapered section (see Figure3-4, para 022-023). Han teaches using channels in the device to transport the analyte in ITP that do not show comprising a constriction or tapered section (see Figure 16).
With regard to claim 28, Bercovici teaches that the channel has a width of 50 micrometers (para 081). Thus, this is less than 2000 micrometers. Han teaches using microchannels having width or depth about 1 µm to 300 µm in the method (col 8 line 30-42 and line 16-29).
With regard to claims 31 and 35, Bercovici teaches the method of using microfluidic channel is applicable to any application of sample analysis and/or preparation. For example, clinical screening for infection using blood sample from the patient and perform the method, using the probe that is capable of binding to an analyte (e.g. RNA or DNA, a nucleic acid molecule) (para 035-036). Bercovici teaches that the analyte is selected a nucleic acid molecule, as described above (para 12, claim 9), and the analyte is a marker for disease and the disease marker may be a nucleic acid marker that is used to identify one or more pathogens causing infections (para 35, claim 10). Thus, Bercovici teaches the limitation of claims 31 and 35. Han also teaches the limitations of claims 31 and 35 (see above).
With regard to claim 34, Bercovici teaches the method comprising binding said analyte to a probe on said surface.  For example, Bercovici teaches having the probe is capable of binding to an analyte (para 035) and microfluidic channel comprising at least one reaction surface that comprises one or more immobilized probes (para 007). Bercovici also teaches that the analyte is a marker for a disease or a clinical state of a subject, and wherein said probe is capable of binding to said marker (para 013). Han also teaches the limitations of claim 34 (see above).
With regard to claim 36, Bercovici teaches the method comprising binding said analyte to a probe on said surface and detecting said analyte (see the teachings of Bercovici for claims 34-35). Furthermore, Bercovici teaches the method of performing hybridization with a total assay time of 3 minutes (para 25, 87, 89).  Bercovici also teaches that characteristic reaction time for standard flow hybridization is equivalent to nearly 30 minutes (para 093). 
With regard to claim 41, Bercovici teaches using the electric field as high as 300 V/cm in the method (see para 080).
10.	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bercovici (Bercovici and Karsenty, WO 2015/079446 Al, publication date of June 4, 2015 from IDS), in view of Han et al. Patent No.: US 8,105,471 B1, date of patent on January 31, 2012 from IDS), as applied to claims 1, 3-4, 6-10, 20, 23, 27-28, 31, 34-36, and 41 further in view of Hogan (Hogan et al. US 6,821,770 Bl, date of patent: November 23, 2004 from IDS).
With regard to claims 11-13, the teachings of Bercovici in view of Han for claims 1, 3-4, 6-10, 20, 23, 27-28, 31, 34-36 and 41 as previously described, are fully incorporated here.
Regarding claim 11, which depends from claim 1, the claim recites “wherein probes in a single feature of said array comprise at least two species of probe”.  
With regard to claim 11, Bercovici teaches the method comprising a plurality probes on a reaction surface for hybridization (e.g. in a grooved reaction surface), and performing multiple reactions simultaneously (para 10). Bercovici also teaches the method of performing analysis the reaction to provide the information of the analyte (e.g. nucleic acid, a toxin, a pathogen, a virus, a single celled organism) and using sample from a patient specimen (para 12-13). The microfluidic channel comprises at least one groove reaction site and the grooved reaction surface comprises a paramagnetic bead and a probe, wherein the probe is bound to the surface of the bead (para 14-15, claim 13); and comprising the plurality of probes (e.g. nucleic acid molecule,or antibody (para 15, claim 13, claim 24). Thus, a grooved reaction surface is considered a single feature that comprises a plurality of probes in an array comprising at least two species of probes. 
With regard to claims 12-13, Bercovici teaches the method of performing analysis of analyte as a marker for a disease or a clinical state of a subject and using a probe that is capable of binding to the marker, where in the analyte includes a nucleic acid molecule, a pathogen, a virus and a single celled organism and the sample is derived from a patient specimen (para 12-13, 35, 37). For example, using blood sample from a patient and detecting target species that are markers for disease including bacterial nucleotide sequence to identify pathogens, using nucleic acid markers for one or more pathogens causing infections (i.e. bacteria, virus, fungi, mycobacteria (para 35) (limitation of claim 13). Thus, this indicates comprising at least two species of probes are each specific to a same subject (e.g. same organism, same virus, same patient) and the subject is selected from a species of organism or a strain of organism.
With regard to claims 11-13, Bercovici does not describe the specific characteristics of the arrangement of the probes in the method. 
 	Hogan teaches the method of identifying microbial organisms from nucleic acid containing biological sample using a collection of polynucleotide probes having a specific binding specificity to the ribosomal nucleic acids of at least one microbe (abstract). Hogan teaches identifying microorganisms in infectious diseases such as septicemia in blood steam (col 13 line 38-49). A sample from a human that includes a microorganism is a plurality of subjects.  Hogan teaches a biochip comprising features, wherein the features each comprise multiple unique probes.  Specifically, Hogan teaches an example of a probe matrix with three loci that have a two probes disposed in one site and two probes in a second site and a pan-bacterial sequence in the first spot (see col 15, lines 55-65). Hogan teaches using a combination of nucleic acid probes in same hybridization reaction. For example, probes specific for two different bacteria are combined at a common locus due to the uniqueness of the hybridization profile for the microorganisms (col 29 line 38-53, col 30 line 33-43). (limitations of claims 11-12)
Hogan teaches identifying the single microorganism species from the group of five microorganisms (col 5 line 65 to col 6 line 1).  An address in a probe matrix can indicate rRNA from a biological sample that hybridizes one of several different polynucleotide probes (e.g. a single address in a probe matrix containing species-specific probes for five organisms and obtaining a signal that indicates the presence of one or more of these five species (col 19 line 59 to col 20 line 2). Hogan teaches methods of diagnosing to identify microorganisms (e.g. subjects) in blood cultures using species-specific DNA probes (col 2 line 38-40). Hogan also teaches methods of detection of a plurality of species of a bacteria (e.g. species of bacteria in Staphylococcus) (col 7 line 14-25). Hogan further teaches assaying a plurality of address that individually hybridized nucleic acids from a plurality of microorganism species on the device (claim 30). Hogan teaches methods of using a probe matrix having addresses that provide identify of an organism. For example, first address detects bacterial organisms and the second address detects fungal organisms (col 17 line 1-10); and having third and fourth address to identify different organism (e.g. Gram + bacteria) (see col 17 line 1-48). Hogan teaches distinguishing pathogenic species and effects of bacteria (col 23 line 26-36); and monitoring the susceptibility of an organism to an antibiotic either in a mixed culture or as a purified isolate (col 14 line 15-22), indicating detection of resistance of the organism to the therapy. Thus, the teachings of Hogan encompass the subject that is selected from the group consisting of: a species of organism, a strain of organism, a clade of organism, a trait of pathogenicity, a trait of resistance, and an individual member of a species of organism. (limitation of claim 13)
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have combined the method of using a plurality of probes that are capable of detecting multiple species and strains of organisms, as taught by Hogan, to the method of performing the nucleic acid analysis by Bercovici in view of Han. Hogan teaches the method of using immobilization of polynucleotides probes a single spot on a chip and a combination of probes to identify different nucleic acid sequences at a single spot (For example, using a locus or two locus mix; ability of each locus that hybridizes nucleic acids from one or a plurality of microorganism species; a single address in a probe mix containing species-specific probes of E.coli, and S.aureus) (col 10 line 40-47, col 10 line 66 to col 11 line 6; col 19 line 59-67). Bercovici also teaches the method of nucleic acid analysis via using a plurality of probes that are specific to the target species at one spot in the channel. Han also teaches using oligonucleotide probes for binding assay in the method (col 20 line through col 21 line 16). Both Bercovici and Hogan teach to detect specific markers to identify a specific disease in a patient using a sample. Thus, it is obvious to have included the method of Hogan to the method of Bercovici in view of Han, in order to obtain the method that is capable of selecting more than one nucleic acids from a biological sample (e.g. blood draw) via using of a plurality of multiple unique nucleic acid probes to distinguish between organisms to determine a cause of a disease (e.g. microbe identification for a specific infection) (see example 4 at col 47-48 of Hogan). 
Response to Argument
The response traverses the rejection on pages 4-5 of the remarks mailed on 01/25/2022.
The response asserts that “Bercovici nor Han teaches a method comprising "concentrating or transporting said analyte by isotachophoresis (ITP) in a channel; wherein a surface of said channel comprises a silicon substrate, and wherein said silicon substrate comprises an insulating layer over a surface of said silicon substrate." 
This argument has been thoroughly reviewed and fully considered but not found persuasive. Bercovici in view of Han teach the newly added limitation of the claim 1, “wherein said silicon substrate comprises an insulating layer over a surface of said silicon substrate”. The rejection has been modified accordingly with the amendment and has address the limitation (see above). Thus, 103 rejection is maintained.
Furthermore, newly amended claims 1, 3, 6-7, 31 and 35 are now rejected under 102 as anticipated by Wada (Wada et al. Pub. No.: US 2005/0170362, Publication Date of 04 August 2005) and Han (Han et al. Patent No.: US 8,105,471).
With regard to claim 23, the response asserts that Bercovici and Han do not teach the limitation of “said channel has a height of at least 10 micrometers”. 
This argument has been thoroughly reviewed and fully considered but not found persuasive. The teachings of Bercovici include using the channels having various height, for example, 100 nm to 1 mm (para 011, para 034) or using the grooved reaction surface of 2 to 25 µm deep (see para 046). Thus, Bercovici teaches using the channel having the height of 10 µm height or above. Han also teaches using the channels with different depth, for example, 2 µm or 1 µm to 300 µm (col 8 line 16-33).  In this regard, the skilled artisan would have found it obvious to have used the suitable height of channel to get desired effect of ITP assay, because the artisan would have had a finite number of predictable results and the artisan would have had good reason to pursue these known options, which were within the artisans’ technical grasp.
The rejection has been modified with the amendment and has addressed the limitation. 
With regard to new claim 41, the response asserts that Bercovici and Han do not teach the limitation of "wherein said ITP is conducted at a field strength of about 10 V/cm to about 1000 V/cm." Bercovici teaches using 300 V/cm in conducting ITP (see above). 
The response further asserts the rejection of dependent claims 3-4, 6-10, 20, 27-28, 31, and 34-36 as these claims are also not obvious over Bercovici and Han, for at least the reasons set forth above; and the rejection of claims 11-13 over Bercovici, in view of Han, further in view of Hogan et al. as Hogan does not remedy the deficiencies of Bercovici and Han with regard to claim 1.
This argument has been thoroughly reviewed and fully considered but not found persuasive because the rejection of claim 1 is modified accordingly with the amendments and maintained as described above. Accordingly, the rejections of dependent claims are maintained. 
11.	No claims are allowed.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.T.J./Examiner, Art Unit 1634                


/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634
June 21, 2022